                 Case 3:19-cv-06200-BHS Document 5 Filed 06/10/20 Page 1 of 2



 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     JASON ALAN SMITH,                                CASE NO. C19-6200 BHS
 8
                             Plaintiff,               ORDER DISMISSING
 9          v.                                        COMPLAINT WITHOUT
                                                      PREJUDICE
10   SARGENT GARRITY,

11                           Defendant.

12

13          This matter comes before the Court on the Honorable Theresa L. Fricke’s, United

14   States Magistrate Judge, order to show cause, Dkt. 3, and Plaintiff Jason Smith’s

15   (“Smith”) response, Dkt. 4.

16          On December 13, 2019, Smith filed a motion to proceed in forma pauperis and a

17   proposed complaint. Dkts. 1, 1-1. On April 20, 2020, Judge Fricke issued an order to

18   show cause why the complaint should not be dismissed without prejudice because it is

19   duplicative of Smith v. Bremerton Police Dep’t., C19-5479-BHS. Dkt. 3. On May 20,

20   2020, Smith responded and informed the Court that he was gathering more information

21   and that he seeks to hold Defendant Sargent Garrity personally liable for the alleged

22   violations of Smith’s civil rights. Dkt. 4. Smith, however, fails to respond to the main


     ORDER - 1
                 Case 3:19-cv-06200-BHS Document 5 Filed 06/10/20 Page 2 of 2



 1   issue of a duplicative proceeding. Therefore, the Court DISMISSES the complaint

 2   without prejudice as duplicative.

 3          IT IS SO ORDERED.

 4          Dated this 10th day of June, 2020.

 5

 6

 7
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
